Deady, J.
These eases were heard with the foregoing and the circumstances of the entry, occupation, and character of the land are similar. The several tracts of land claimed by the defendants are all embraced within the sale of swamp lands by the state, as shown in the foregoing opinion, under which the plaintiff: claims. They each claim one quarter section except one, who claims a half section. The settlement and improvement of each was *456made in 1885, and in 1886 the hay, to recover which these several actions are brought, was cut and stacked on the land occupied by him. The land occupied by all the defendants is comprised in two tracts, not far distant, which lie on the margin and within the meandered line of Warner lake, near the .south boundary of the state.
. For the reasons given in the foregoing opinion, there must be a finding for defendant in each ease.